
	
		II
		111th CONGRESS
		1st Session
		S. 1153
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Schumer (for
			 himself, Ms. Cantwell,
			 Mr. Menendez, Mr. Dodd, Mr.
			 Kerry, and Mr. Akaka)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the exclusion from gross income for employer-provided health coverage
		  for employees’ spouses and dependent children to coverage provided to other
		  eligible designated beneficiaries of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity for Health Plan
			 Beneficiaries Act of 2009.
		2.Application of accident and health plans to
			 eligible beneficiaries
			(a)Exclusion of contributionsSection 106 of the Internal Revenue Code of
			 1986 (relating to contributions by employer to accident and health plans) is
			 amended by adding at the end the following new subsection:
				
					(f)Coverage provided for eligible
				beneficiaries of employees
						(1)In generalSubsection (a) shall apply with respect to
				any eligible beneficiary of the employee.
						(2)Eligible beneficiaryFor purposes of this subsection, the term
				eligible beneficiary means any individual who is eligible to
				receive benefits or coverage under an accident or health
				plan.
						.
			(b)Exclusion of amounts expended for medical
			 careThe first sentence of
			 section 105(b) of such Code (relating to amounts expended for medical care) is
			 amended—
				(1)by striking “and his dependents” and
			 inserting “his dependents”, and
				(2)by inserting before the period the
			 following: and any eligible beneficiary (within the meaning of section
			 106(f)) with respect to the taxpayer.
				(c)Payroll taxes
				(1)Section 3121(a)(2) of such Code is
			 amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(f)) with respect to the employee,
					(B)by striking or any of his
			 dependents, in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(f))
			 with respect to the employee,, and
					(C)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(f)).
					(2)Section 3231(e)(1) of such Code is
			 amended—
					(A)by striking or any of his
			 dependents and inserting , any of his dependents, or any
			 eligible beneficiary (within the meaning of section 106(f)) with respect to the
			 employee,, and
					(B)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(f)).
					(3)Section 3306(b)(2) of such Code is
			 amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(f)) with respect to the employee,,
					(B)by striking or any of his
			 dependents in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(f))
			 with respect to the employee, and
					(C)by striking “and their dependents” both
			 places it appears and inserting and such employees’ dependents and
			 eligible beneficiaries (within the meaning of section 106(f)).
					(4)Section 3401(a) of such Code is amended by
			 striking or at the end of paragraph (22), by striking the period
			 at the end of paragraph (23) and inserting ; or, and by
			 inserting after paragraph (23) the following new paragraph:
					
						(24)for any payment made to or for the benefit
				of an employee or any eligible beneficiary (within the meaning of section
				106(f)) if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section 106 or
				under section 105 by reference in section 105(b) to section
				106(f).
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			3.Expansion of dependency for purposes of
			 deduction for health insurance costs of self-employed individuals
			(a)In generalParagraph (1) of section 162(l) of the
			 Internal Revenue Code of 1986 (relating to special rules for health insurance
			 costs of self-employed individuals) is amended to read as follows:
				
					(1)Allowance of deductionIn the case of a taxpayer who is an
				employee within the meaning of section 401(c)(1), there shall be allowed as a
				deduction under this section an amount equal to the amount paid during the
				taxable year for insurance which constitutes medical care for—
						(A)the taxpayer,
						(B)the taxpayer’s spouse,
						(C)the taxpayer’s dependents, and
						(D)any individual who—
							(i)satisfies the age requirements of section
				152(c)(3)(A),
							(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H), and
							(iii)meets the requirements of section
				152(d)(1)(C), and
							(E)one individual who—
							(i)does not satisfy the age requirements of
				section 152(c)(3)(A),
							(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H),
							(iii)meets the requirements of section
				152(d)(1)(D), and
							(iv)is not the spouse of the taxpayer and does
				not bear any relationship to the taxpayer described in subparagraphs (A)
				through (G) of section
				152(d)(2).
							.
			(b)Conforming amendmentSubparagraph (B) of section 162(l)(2) of
			 such Code is amended by inserting , any dependent, or individual
			 described in subparagraph (D) or (E) of paragraph (1) with respect to
			 after spouse.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			4.Extension to eligible beneficiaries of sick
			 and accident benefits provided to members of a voluntary employees’ beneficiary
			 association and their dependents
			(a)In generalSection 501(c)(9) of the Internal Revenue
			 Code of 1986 (relating to list of exempt organizations) is amended by adding at
			 the end the following new sentence: For purposes of providing for the
			 payment of sick and accident benefits to members of such an association and
			 their dependents, the term dependents shall include any individual
			 who is an eligible beneficiary (within the meaning of section 106(f)), as
			 determined under the terms of a medical benefit, health insurance, or other
			 program under which members and their dependents are entitled to sick and
			 accident benefits..
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			5.Flexible spending arrangements and health
			 reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability providing
			 that medical expenses that otherwise qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to any individual
			 who is not the employee’s spouse or dependent (within the meaning of section
			 105(b) of the Internal Revenue Code of 1986) but is an eligible beneficiary
			 (within the meaning of section 106(f) of such Code) under the flexible spending
			 arrangement with respect to the employee, and
			(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on the date of the
			 enactment of this Act may be reimbursed from an employee’s health reimbursement
			 arrangement, notwithstanding the fact that such expenses are attributable to an
			 individual who is not a spouse or dependent (within the meaning of section
			 105(b) of such Code) but is an eligible beneficiary (within the meaning of
			 section 106(f) of such Code) under the health reimbursement arrangement with
			 respect to the employee.
			6.Extension of qualified medical expenses
			 from health savings accounts
			(a)In generalSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 (relating to qualified medical expenses) is
			 amended—
				(1)by striking and any
			 dependent and inserting any dependent, and
				(2)by inserting , and any qualified
			 beneficiary after thereof).
				(b)Qualified beneficiarySection 223(d)(2) of such Code is amended
			 by inserting after subparagraph (C) the following new subparagraph:
				
					(D)Qualified beneficiaryFor purposes of subparagraph (A), the term
				qualified beneficiary means any individual who is described in
				subparagraph (D) or (E) of section
				162(l)(1).
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
